Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…a light source disposed above the fumigation part and comprising a UV LED configured to emit UV light having a spectral line half-width less than 10 nm and a substrate on which the UV LED is mounted; a transparent material disposed at a location corresponding to the UV LED to protect the UV LED, the transparent material being configured to transmit UV light in a UVA region therethrough; and a housing provided with the chemical cartridge mount and receiving the heater and the light source, the housing including: a light passage hole above the UV LED through which light emitted from the light source passes; air inlet hole formed on a portion of the housing to oppose the heater with respect to the light source; and a shielding member disposed between the light source and the heater to prevent heat generated by the heater from being transferred to the light source, wherein air introduced into the housing through the air inlet hole flows through opposing surfaces of the shielding member respectively facing the light source and the heater, and wherein the transparent material covers the light passage hole while .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643